Title: The Commerce Committee to the Commissioners, 28 May 1778
From: Continental Congress, Commerce Committee,Ellery, William,Hutson, Richard,Adams, Thomas
To: First Joint Commission at Paris,Adams, John


     
      Gentn
      York in Pennsylvania May 28th. 1778
     
     You will receive this by Thomas Read Esqr who was Captain of the Frigate Washington but is now Commander of the Armed Brigantine Baltimore. This Brigantine was intended for A dispatch Vessel, but now hath A Cargo on board of Forty Nine hhds. of Tobacco which was all she coud take in and accomodate her men. We have addressed her to John Danl. Schweighauser Merchant in Nantes, and have directed him to dispose of the net proceeds of her Cargo, and also a balance which he hath in his hands belonging to these States according to your Order. We have order’d Captain Read to wait for and pursue your directions, and have desired Mr. Schweighauser to Ship such Goods on board the Baltimore, belonging to these States, as Captain Read can receive consistantly with your directions.
     We have the pleasure to inform you that the Frigate Dean Captain Nicholson, the Queen of France Captain Green and the Henrietta Captain Brown are safely arrived at Boston and our Agent there in A Letter of the 13th May advises us that “they had another valuable Arrival from France Yesterday” which we hope is the Duke de Choiseuil. We are with the greatest Respect, Your most obed hble servants
     
      William Ellery
      Richd. Hutson
      Thos. Adams
     
    